Citation Nr: 9935113	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-03 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence sufficient to reopen the 
previously denied claim for entitlement to service connection 
for acromegaly has been presented.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
February 1963.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which the 
RO determined that new and material evidence sufficient to 
reopen the previously denied claim for service connection for 
acromegaly had not been received.


FINDINGS OF FACT

1.  By a decision dated in March 1995, the RO declined to 
reopen the previously denied claim for service connection for 
acromegaly, as secondary to inservice head trauma.  While the 
RO framed the issue as one of secondary service-connection, 
it also discussed service connection for acromegaly as 
directly related to the veteran's active service.

2.  In March 1995, the veteran submitted a notice of 
disagreement to this decision, upon which the RO issued a 
statement of the case in May 1995.  However, the veteran 
failed to perfect his appeal.

3.  In an April 1997 VA examination report, the examiner 
opines that the veteran's acromegaly "by history is post-
traumatic."

4.  In a November 1997 medical opinion, the VA examiner 
opines that the clinical history suggests the veteran's 
"acromegalic features began in 1963," and states "it is 
possible" that the condition had its onset during the 
veteran's active service.

5.  The veteran testified in July 1998 that he was treated in 
service for symptoms of acromegaly while on active service, 
in 1961 at Fort Miley, California.


CONCLUSIONS OF LAW

1.  The March 1995 RO decision denying the reopening of the 
previously denied claim for service connection for 
acromegaly, as secondary to inservice head trauma, is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 1998); 38 C.F.R. §  
3.104 (1999).

2.  The claim for entitlement to service connection for 
acromegaly is reopened by the submission of new and material 
evidence.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156 (1999).

3.  The claim for entitlement to acromegaly is well-grounded.  
38 U.S.C.A. § 5107 (West 1991); Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd, 78 Fed. 604 (Fed. Cir. 1996 (per curiam) 
(table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

In this case, the veteran filed a claim for service 
connection for a tongue condition, as secondary to the 
pituitary gland condition, which, the veteran argued, is 
secondary to the inservice head trauma, in September 1994.  
The RO denied this claims in March 1995, advising that 
service-connection for acromegaly had previously been denied 
by a March 1985 board decision on both direct and secondary 
bases.  The veteran submitted a notice of disagreement to 
this decision in March 1995, upon which the RO issued a 
statement of the case, in May 1995.  While the RO framed the 
issue as one of secondary service connection, it included the 
laws and regulations governing direct service connection.  
The veteran failed to perfect his appeal with the timely 
submission of a substantive appeal or its equivalent.  Hence, 
this decision became final.

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously-denied claim.  The final, March 
1995, RO decision is the last prior final decision concerning 
the claim to reopen the previously denied claim for service 
connection of acromegaly.  To reopen a finally denied claim, 
a veteran must submit new and material evidence.  38 C.F.R. 
§§ 3.104(a), 3.156 (1999).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

Evidence received since the March 1995 decision with regard 
to the veteran's claim to reopen his previously denied claim 
for service connection for acromegaly includes a VA medical 
opinion dated in November 1997, proffered by R. D., M.D., and 
a VA medical opinion dated in April 1997, proffered by Dr. J. 
B.  These statements provide evidence that the veteran's 
currently diagnosed acromegaly is related to his active 
service.  In pertinent part, Dr. D. states that the veteran's 
clinical history suggests that his "acromegalic features 
began in 1963"-which is within the one-year presumptive 
period following the veteran's discharge from active service.  
In addition, he opines, "It is possible that acromegaly 
occurred while [the veteran] was in the service."  Dr. B., 
in his examination, opines that the veteran "is 
significantly incapacitated with symptoms of acromegaly which 
by history is post-traumatic."

These opinions were not considered in the previous denial.  
As such, this evidence is new.  In addition, because the 
provide evidence that the veteran's acromegaly is related to 
his active service, this evidence is significant enough that 
it must be considered in order to fairly decide the merits of 
the claim.  Therefore, the Board concludes that the 
additional evidence constitutes new and material evidence 
sufficient to reopen the claim for service connection for 
acromegaly.

As the Board has determined that new and material evidence 
has been submitted and the case has been reopened under 38 
C.F.R. § 3.156(a), the Board must now determine whether the 
claim for acromegaly is well grounded.  See Hodge and 
Winters, supra.  The Board will discuss this in the following 
section.

II.  Whether the Claim for Service Connection of Acromegaly
is Well-Grounded

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under 38 U.S.C. § 5107(a), the Department 
of Veterans Affairs (VA) has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the U.S. Court of Appeals 
for Veterans Claims (formerly the U.S. Court of Veterans 
Appeals, hereinafter Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
these issues under appeal is whether the veteran has 
presented evidence that the claims are well grounded; that 
is, that the claims are plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

The regulations provide that certain chronic diseases will be 
considered to have been incurred in service if manifested to 
a degree of 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 C.F.R. § 3.307 (1999).  
Endocrinopathies are among those chronic diseases for which 
the presumption is granted.  38 C.F.R. § 3.309(a) (1999).

The Board finds that the veteran has presented a well-
grounded claim concerning his claim for service connection 
for acromegaly within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), as defined by Caluza, supra.

First, the veteran has presented competent medical evidence 
that he suffers from acromegaly.  Second, he has presented 
competent medical evidence of an etiological link between his 
currently diagnosed acromegaly and his active service in the 
form of the above-referenced medical opinions.  Specifically, 
Dr. D. has opined that the clinical history indicates that 
the onset of the veteran's acromegalic features began in 
1963, which is within the one-year presumptive period granted 
in the regulations.  Also, Dr. B. opinion relates the 
diagnosed acromegaly to trauma.  This would appear to 
corroborate an earlier medical opinion, proffered in May 1994 
by Charles L. Novosad, Jr. M.D., who stated that the 
veteran's growth hormone excess, manifested by severe 
acromegaly of the jaw, "[d]ates back to the 1961 service 
connected injury, et. al."  The veteran sustained a head 
injury in service.  

In conclusion, the veteran has presented a well-grounded 
claim for service connection for acromegaly, within the 
meaning of Caluza, supra.  


ORDER

The previously denied claim for service connection for 
acromegaly is reopened and is found to be well-grounded.  To 
this extent only, the appeal is granted.



REMAND

Because the claim of entitlement to service connection for 
acromegaly is well grounded, VA has a duty to assist the 
veteran in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

First, the Board notes that the veteran has testified that he 
was treated in 1961, while on active service, at Fort Miley 
for symptoms of acromegaly-including a pituitary tumor 
diagnosed by pneumoencephalogram-and that he was first then 
diagnosed with the disorder.  It is unclear whether he is 
referring to a military hospital at Fort Miley or to the San 
Francisco VA Hospital apparently then referred to as the Fort 
Miley Veterans Hospital.  This should be clarified.  
Moreover, Dr. D. noted, in his November 1997 statement, that 
evidence such as dated photographs, skull films, and other 
clinical evidence could objectively define the onset of 
acromegaly.  The Board is of the opinion that any additional 
service medical records and VA or private records of medical 
treatment proximate to service should be obtained.

To ensure the VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
further identify the hospital at Fort 
Miley where he was treated in 1961.  The 
RO should then take the necessary steps 
to obtain these records, as well as all 
clinical records of his treatment 
proximate to service at the VA Hospital 
in San Francisco; and from Drs. F. L. 
Stutzman, M.D. and Newell E. Wood, M.D. 
of San Jose, California; and Dr. Joseph 
J. Fitzsimmons, M.D.

2.  The RO should ask the veteran to 
provide the names and addresses of any 
other VA or private health care providers 
who treated him for acromegaly proximate 
to his discharge from service and the 
approximate dates of treatment.  The RO 
should take the necessary steps to obtain 
these records.

3.  The RO should make a specific attempt 
to obtain any additional service medical 
records, including any and all clinical 
medical records-particularly those 
records of treatment afforded the veteran 
at Fort Miley, California, from 1961 to 
1963.  In addition, the RO should take 
the necessary steps to obtain all 
clinical records of the veteran's 
treatment in service following his 
accident in April 1961.  Requests should 
be directed to the Santa Clara County 
Hospital (April 1961), the San Jose 
Hospital in San Jose, California (April 
1961); and the Letterman General 
Hospital, in San Francisco, California 
(1961 to 1963). 

4.  The RO should then schedule the 
veteran for VA examination by a board 
certified endocrinologist, if available, 
who has not been involved in the 
veteran's treatment or previously 
examined him.  The purpose of the 
examination is to obtain opinion as to 
the etiology and probable date of onset 
of acromegaly.  The claims folder, to 
include the most recently acquired 
medical evidence obtained per this 
remand, and this remand, should be made 
available to the examiner.  

Following the examination, the specialist 
should answer the following questions: 
(1) Is it at least as likely as not that 
the acromegaly was first manifested in 
service or within the first post- service 
year; (2) Is it at least as likely as not 
that the acromegaly began prior to 
service, and, if so, did it increase in 
severity in service beyond the normal 
progression of the disorder during 
service; and (3) Is it at least as likely 
as not that acromegaly was proximately 
due to, or the result of, inservice head 
injury?  The rationale for the opinion 
should be set forth.

5.  When this development is completed, 
the RO should again review the veteran's 
claims for service connection for 
acromegaly and determine whether this 
claim may now be granted.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until he is so informed.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals







